DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 02/09/2021, with respect to the rejections of claims 30, 32-36, 52, and 54 under pre-AIA  35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Hopman, have been fully considered and are persuasive, due to the claim amendments now reciting a modulated physiological audio signal. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Hopman et al (US 2002/0072682 A1) and Alroy (US 2003/0187363 A1).
Terminal Disclaimer
The terminal disclaimer filed on 02/09/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,649,042, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 45 is objected to because of the following informalities:  the claim is incorrectly identified as pending, when it should be indicated as withdrawn.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 30, 32-36, 52, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hopman et al (US 2002/0072682 A1, hereinafter “Hopman”, previously cited) in view of Alroy (US 2003/0187363 A1, hereinafter “Alroy”).
Regarding claims 30 and 52, Hopman shows a device 20 (Figs. 1, 2A, 2B) comprising
 an electrode assembly (para. 0027-0028) comprising at least three electrodes 30 (Fig. 2A), including at least four electrodes 30 (Fig. 2B) for sensing heart-related signals upon contact with a user's skin, and to produce electrical signals representing the sensed heart-related signals (para. 0030, electrodes 30 used for ECG monitoring); 
a converter assembly 24 (Examiner considers “transmitter 24”, as depicted in Fig. 7 and explained in paras. 0043-0045 to show the recited “converter assembly” since the depicted transmitter performs the action of modulating the received ECG signals from the electrodes into digital signals, using radio 88, to put them in a form suitable for transmission) electrically 
a transmitter (as shown coupled to the right side of the radio 88, in Fig. 7) that transmits the modulated signal wirelessly (para. 0042, 0048) to a computing device 28 (Figs. 1 and 6, para. 0028, 0056, and para. 0056 which shows the ECG monitor 28 comprises computing/analysis).
Hopman shows that the ECG signal is modulated for transmission over a carrier channel (para. 0045), which can also be demodulated back into ECG signals (para. 0053). Hopman therefore shows how to convert a digital signal so that it can be translated into the format required by the channel, so it can be moved wirelessly, such as over Bluetooth (para. 0042). As shown by Hopman, the use of a radio to modulate/demodulate is known (para. 0048). Hopman lacks showing that the modulated signal is an audio signal. Alroy teaches that it is known in the art of modulating an ECG signal by radio for transmission includes modulating it into a physiological audio signal that carries the ECG information, so that the modulated signal can be transmitted wirelessly on an audio channel (para. 0076-0077). Since Hopman shows modulating the ECG signal for transmission over a carrier frequency for wireless transmission (para. 0048), as does Alroy (para. 0076-0077), wherein Alroy teaches that the modulated signal is an audio signal, it would have been obvious to one having ordinary skill in the art at the time of invention to have modified Hopman’s device to include modulating the ECG signal into a physiological 

Regarding claim 32, Hopman shows wherein the modulated physiological audio signal is in accordance with Bluetooth protocol (para. 0042, 0048, 0051).
Regarding claim 33, Hopman shows wherein the modulated physiological audio signal is in accordance with a headset profile of the Bluetooth protocol (para. 0042, 0048, and 0051, which show the modulated signal is in accordance with Bluetooth communication, thereby being in accordance with a headset profile of the Bluetooth protocol. Note that the claim does not explicitly claim pairing or use with a headset).
Regarding claim 34, Hopman shows a chest strap (Figs. 2A-2B and 6, which show electrodes 30 are connected so that the electrode assembly is positioned and arranged within a chest strap to function as a chest strap electrode assembly), and wherein the electrode assembly comprises at least two electrically isolated electrodes 30 secured on the chest strap such that when the strap is secured to the user the at least two electrically isolated electrodes contact the user’s skin on a left side and a right side of the user’s chest to form Lead I (para. 0027 and 0029 discuss that the electrodes are electrically isolated to form up to seven monitored leads).

Regarding claim 36, Hopman shows wherein the modulated physiological audio signal is in accordance with a headset profile of the Bluetooth protocol (para. 0042, 0048, and 0051, which show the modulated signal is in accordance with Bluetooth communication, thereby being in accordance with a headset profile of the Bluetooth protocol. Note that the claim does not explicitly claim pairing or use with a headset, and it would have been obvious to have maintained the physiological audio signal taught by Alroy when transmitting it in accordance with Bluetooth protocol, to transmit said audio signal to the designated device).
Regarding claim 54, Hopman shows wherein the electrode assembly comprises 3 electrodes 30 (Figs. 2A and 2B, showing electrode assemblies comprising 3 electrodes and 4 electrodes, respectively), and wherein at least 2 of the 3 electrodes connect to the electrode assembly by wires 36 (para. 0029-0030, electrodes 30 are connected via wires 36 of arms 32).


Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Hopman and Alroy as applied to claim 30 above, and further in view of Goeltz et al (US 3,779,237, hereinafter “Goeltz”, previously cited).
Regarding claim 31, Hopman shows that the modulated signal is a frequency modulated signal in accordance with short-range wireless communication such as Bluetooth and radio (para. 0042, 0048, 0051), wherein after modification in view of Alroy renders obvious the Goeltz teaches that it is known for a modulated ECG signal to have a short-range carrier frequency range between 6kHz and 200,000kHz (col. 5, lines 15-39). Since Hopman discusses the short-range wireless communication used, it would have been an obvious matter of design choice to have used the discussed carrier frequency range for transmitting ECG audio signals as taught by Goeltz, since applicant has not disclosed that the particular carrier frequency range of about 6kHz to about 20 kHz solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any short-range carrier frequency range, where it is known in the art that selection of a carrier frequency is a design choice pertaining to information transmission, or one as broad as the 6kHz to 200,000 kHz range as taught by Goeltz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the particular range of about 6kHz to about 20 kHz, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Hopman and Alroy as applied to claim 30 above, and further in view of Istvan et al (US 2004/0127802 A1, hereinafter “Istvan”, previously cited).
Regarding claim 37, Hopman shows wherein the modulated signal is in accordance with wireless communication protocol (para. 0042, 0048, and 0051), wherein after modification in Alroy renders obvious the feature of a modulated physiological audio signal, but the combination lacks stating that it is in accordance with WiFi protocol. Istvan teaches a similar electrode assembly (Figs. 1 and 4, wherein the electrode assembly comprises a plurality electrodes 20 or 62, respectively, for wireless transmission of modulated ECG signals, para. 0045 and 0049, such as to a computing device, Fig. 1), also in accordance with wireless communication protocol, which includes Bluetooth as well as WiFi, so that the modulated signal is in accordance with Bluetooth and WiFi protocols (para. 0058, 0061). Since Hopman, Alroy, and Istvan teach using wireless communication to transmit ECG signals from the body-worn electrodes, wherein Hopman teaches Bluetooth, Alroy teaches radio and audio, and Istvan teaches both short-range Bluetooth and long-range WiFi, it would have been obvious to one having ordinary skill in the art at the time of invention to have modified Hopman’s device to further include additional wireless communication means, as taught by Istvan to further include WiFi so that the modulated signal is in accordance with WiFi protocol, in order to improve the range and ability to transmit Hopman’s modulated ECG data to include both short-range and long-range transmission.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792